DETAILED ACTION
Claims 1-12 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under US PRO 62/939475 filed on 11/22/2019.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 13-20 have been cancelled through the examiner’s amendment and will be the claims provided below. The underlined language in the text is the text that has been entered for the examiners amendment. Text in double brackets [[]] or stricken through (

In the claims:

13. (Cancelled)
14. (Cancelled)
15. (Cancelled)
16. (Cancelled)

18. (Cancelled)
19. (Cancelled)
20. (Cancelled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The totality of limitations overcome any prior art or reasonable combination of art. The closest prior art is the Lee Reference (US 2019/0158835 A1).

Lee teaches determining a weight for each reference picture in encoding/decoding a video signal, and performing bi-directional prediction based on a weighted sum operation of a plurality of prediction blocks. Decoding a video signal according to the present invention may obtain a weighted prediction parameter of a current block, determine weights applying to a first prediction block generated based on a first reference picture and a second prediction block generated based on a second reference picture based on the weighted prediction parameter, and obtain a final prediction block of the current block based on a weighted sum of the first prediction block and the second prediction block (see Lee [0006], [0009]).

The following is an examiner's statement of reasons for allowance: neither Lee, nor other relevant art or combination of relevant art, teaches a method, system and non-transitory CRM comprising decoding reference picture(s) having corresponding reference resolution(s); determining 
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Therefore, the independent claims 1, 9 and 11 are allowable by the addition of the limitations. Claims 2-8, 10 and 12 are allowable as they are dependent off the independent claims, which were determined to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/               Examiner, Art Unit 2483